Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in ln 12 of the claim, it recites “one or more illumination panels”, it should be “said one or more illumination panels”.  Appropriate correction is required. The other claims 2-14 are objected to for not resolving the above issue.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
US 10063837 B2 discloses a system and method for documenting and analyzing a tire tread using a guidance dolly for use in creating a three-dimensional image file of a target object from a plurality of two-dimensional image files including: a first dolly surface adapted to enable placement of the guidance dolly into physical contact with the target object; a second dolly surface generally conforming to the shape of the first dolly surface; and a guide channel for guiding a digital imaging device along a specified path so as to acquire the plurality of two-dimensional image files of the target object.
US 20190113356 A1 discloses drone and/or flying car (DFC) corridors are identified based on the topology of a road network. Trajectories traveled by vehicles are determined from a plurality of instances of probe data received from a plurality of vehicle apparatuses onboard the vehicles. A volume of traffic for a path through the road network and corresponding to a potential DFC corridor is determined based on the trajectories. A delay metric for the path through the road network and corresponding to the potential DFC corridor is determined based on the trajectories. A traffic metric is then determined for the path based on a combination of the volume of traffic, the delay metric and a measure of the topology of the road network. The one or more potential DFC corridors are ranked by their corresponding traffic metrics.
None of the cited prior art discloses: “device for data collection and analysis of a vehicle tire, comprising: a first distancing arm and a second distancing arm where said first distancing arm extends along a ground-level surface and second distancing arm positioned vertically above said first distancing arm; a shade panel oriented vertically and connected at a bottom end to said first distancing arm and at a top end to said second distancing arm; an extended handle extending vertically from said shade panel; a trigger and electronic control and electronic display unit connected to the top portion of said extended handle; a first spacing arm and a second spacing arm physically connected to said shade panel and said extended handle and configured to support a camera and one or more illumination panels; said camera and one or more illumination panels oriented to capture one or more images of a tire surface when said trigger is placed in operational position; said captured one or more images of a tire surface stored within an electronic storage element within said device and transmitted from said device to a data processor external to said device; said captured one or more images of a tire surface analyzed to determine a plurality of tire metrics; said captured one or more images of a tire surface and determined plurality of tire metrics displayed to a technician on said electronic display unit.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20210146974 A1	Localization using Millimeter Wave Beam Attributes for Railway Applications
US 20200349743 A1	IMAGE SYNTHESIZING SYSTEM AND IMAGE SYNTHESIZING METHOD
US 20200292331 A1	MAPLETS FOR MAINTAINING AND UPDATING A SELF-HEALING HIGH DEFINITION MAP
US 20200186778 A1	CONTROL DEVICE FOR A CAMERA APPARATUS, CAMERA ARRANGEMENT AND METHOD FOR THE STEREOSCOPIC RECORDING OF A MONITORING AREA
US 20200158656 A1	IMAGE-BASED MONITORING AND DETECTION OF TRACK/RAIL FAULTS
US 20200073966 A1	USE OF GEOGRAPHIC DATABASE COMPRISING LANE LEVEL INFORMATION FOR TRAFFIC PARAMETER PREDICTION
US 20200072631 A1	USE OF GEOGRAPHIC DATABASE COMPRISING LANE LEVEL INFORMATION FOR TRAFFIC PARAMETER PREDICTION
US 20200031281 A1	PERIPHERY MONITORING APPARATUS
US 20190285421 A1	GENERATION AND UPDATE OF A LANE NETWORK GRAPH MODEL
US 20190113356 A1	AUTOMATIC DISCOVERY OF OPTIMAL ROUTES FOR FLYING CARS AND DRONES
US 10063837 B2	System and method for analysis of surface features
US 20180237041 A1	Broken Wheel Detection System
US 20180222499 A1	RAILWAY WHEELS MONITORING SYSTEM AND METHOD
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK F HUANG whose telephone number is (571)272-0701. The examiner can normally be reached Monday-Friday, 8:30 am - 6:00 pm (Eastern Time), Federal Alternative First Friday Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988.. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK F HUANG/Primary Examiner, Art Unit 2485